JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and appendices filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion for appointment of counsel, it is
ORDERED that the motion for appointment of counsel be denied. It is
FURTHER ORDERED AND ADJUDGED that the case be remanded for the district court to determine whether appellant should have beep allowed to file the second amended complaint that is attached to his brief and, if so, for further proceedings concerning the complaint. The second amended complaint was stamped “received” by the clerk of the district and bankruptcy courts on November 24, 2015, but, for reasons unclear, .it does not appear on the district court’s docket.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.